Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment filed 11/22/2021, is acknowledged.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 and 20-22, in the reply filed on 11/22/2021, is acknowledged.  The traversal is on the grounds that the Examiner has not shown a requisite search burden.  This is not found persuasive because the process of making the reactant of Formula 2 in Group II and the composition comprising the compound of Formula I in Group III require searches that are distinct from the method of making the compound of Formula I in Group I.  The reaction steps in Group II are distinct from those in Group I, and the reactant compounds of Formula 2a, Formula 2b, Formula 2c, Formula 7a, Formula 7b and Formula 7c are distinct from the reactant compounds of Formulas 2, 3 and 4 of Group I.  The composition claims of Group III further require intended use recitations and recitations drawn toward the purity of the final compound, which are limitations not recited in Group I.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-31 are pending.  Claims 12-10 and 23-31 are withdrawn from consideration as being drawn toward non-elected subject matter.
Claims 1-11 and 20-22 are examined on the merits herein.

Priority
	The instant application claims priority to US provisional application 63/013,310, filed 4/21/2020.
Information Disclosure Statement
The information disclosure statements (IDS) dated 4/29/2020, 5/11/2020, 6/9/2020 and 2/4/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.
Specification
The disclosure is objected to because of the following informalities: pages 2 and 3 recite “[Prior Art Document]”, “[Patent Document] (Patent document 0001) US 9,682,973”, and “[Disclosure]”, however additional information is not provided under these headings.
Appropriate correction is required.
The abstract of the disclosure is objected to because of the inclusion of the phrase “said compound”, which is legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over KR-20170037116 (PTO-892).

    PNG
    media_image1.png
    142
    307
    media_image1.png
    Greyscale
, their methods of manufacture and their methods of pharmaceutical use.  R1 and R3 are H or F, R2 is H or NHR2a, wherein R2a can be H, C1-4 alkylamine or C1-6 alkyl, L is NH, NHCH2, or 
    PNG
    media_image2.png
    66
    58
    media_image2.png
    Greyscale
, and Z can be a C3-C8 cycloalkyl (paragraphs 122 original, paragraphs 16 and 22 translation).
The method of making phthalazinone derivatives is as follows: 

    PNG
    media_image3.png
    209
    594
    media_image3.png
    Greyscale
,
wherein R1 and R3 can be H and Formula 2 can be 
    PNG
    media_image4.png
    89
    88
    media_image4.png
    Greyscale
(paragraph 22 translation, paragraph 164 original).
The last three steps of the above method are specifically exemplified as follows:

    PNG
    media_image5.png
    194
    836
    media_image5.png
    Greyscale

	A method of making the compound of Formula 1 of the instant invention is disclosed comprising deprotecting a compound of Formula 4, wherein X1 is trifluoroacetyl (paragraph 161 translation, paragraph 164 original).  
In the first step of the reaction, chemical formula 2 of ‘116, which is Formula 3 of the instant invention, is reacted with chemical formula 9 of ‘116, which is Formula 2 of the instant invention, wherein Formula 2 is 
    PNG
    media_image4.png
    89
    88
    media_image4.png
    Greyscale
 (paragraphs 131, 135 translation, paragraph 135 original).
	Diisopropylethylamine is taught in the method of manufacture during the reaction between compound 2, Formula 3 of the instant invention, and compound 9, Formula 2 of the instant invention (paragraph 153 translation).
	If the compound of the invention is a base, the desired pharmaceutically acceptable salt may be prepared by any suitable method available in the art, for example, treatment of the free base with an inorganic acid, such as hydrochloric acid.  If the compound of the invention is an acid, the desired pharmaceutically acceptable salt may be prepared by any suitable method, for example, treatment of the free acid with an inorganic or organic base, such as an alkali metal hydroxide (paragraphs 80 and 81 translation).  

    PNG
    media_image6.png
    116
    117
    media_image6.png
    Greyscale
.
	The method of ‘116 differs from that of the instant claims in that it does not exemplify an acid addition salt of Formula 2.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify 
    PNG
    media_image7.png
    161
    190
    media_image7.png
    Greyscale
 ,
    PNG
    media_image8.png
    132
    237
    media_image8.png
    Greyscale
, and  
    PNG
    media_image9.png
    112
    195
    media_image9.png
    Greyscale
 of ‘116 by substituting R1, F and NHCH2 with hydrogens, to arrive at the instantly claimed methods wherein Formula 3 is 
    PNG
    media_image10.png
    142
    178
    media_image10.png
    Greyscale
 , Formula 4 is 
    PNG
    media_image11.png
    149
    263
    media_image11.png
    Greyscale
 , and  Formula 1 is 
    PNG
    media_image12.png
    151
    277
    media_image12.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to substitute R1, F and NHCH2 with hydrogens because ‘116 teaches F and hydrogen as interchangeable at the R1 position of ‘116, and ‘116 teaches NHCH2 and hydrogen as interchangeable at the R2 position of ‘116.  

    PNG
    media_image4.png
    89
    88
    media_image4.png
    Greyscale
by adding an acid addition salt, to arrive at the instantly claimed methods wherein Formula 2 is 
    PNG
    media_image13.png
    74
    148
    media_image13.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to teach 
    PNG
    media_image4.png
    89
    88
    media_image4.png
    Greyscale
as an acid addition salt because ‘116 teaches that the desired pharmaceutically acceptable salt may be prepared by any suitable method available in the art.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over KR-20170037116 (PTO-892) as applied to claims 1-7, 11 and 20-22 above, and further in view of Wuts (PTO-892). 
	‘116 is applied as discussed in the above 35 U.S.C 103 rejection.
	While ‘116 teaches a TFa amine protecting group, the method of ‘116 differs from that of the instantly claimed invention in that it does not teach fluorenylmethoxycarbonyl (Fmoc) and p-methoxybenzyl (PMB) as amine protecting groups. 
	Wuts teaches Tfa, Fmoc and PMB as well known, useful amine protecting groups for use in organic synthesis reactions (pages 907, 912,971, 990 and 1000).   

    PNG
    media_image14.png
    73
    88
    media_image14.png
    Greyscale
of ‘116 by substituting the trifluoroacetyl (TFa) with Fmoc or PMB, as taught by Wuts, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to substitute TFa with Fmoc or PMB because Wuts teaches TFa, Fmoc and PMB as well known, useful amine protecting groups for use in organic synthesis reactions.  It is prima facie obvious to substitute one known element, TFa, for another, Fmoc or PMB, to obtain the predictable result of an amine protecting group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN Q. WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622